Citation Nr: 1539603	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1951 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West  2014).


FINDING OF FACT

Bilateral hearing loss is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.03, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014).  

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Analysis

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  The Veteran reported that while serving in Korea in a self-propelled, anti-aircraft artillery battalion, he was regularly exposed to small and large arms fire.  In particular, the Veteran noted that he was the squad leader for a quad .50 caliber halftrack, and stationed in front of a 155mm Howitzer outfit.  The Veteran does not recall ever being issued hearing protection.  The Veteran reported that he did not seek treatment for hearing loss while he was in active service out of concern that it would reflect negatively on him.  The Veteran's service records confirm that he was in the 21st anti-aircraft artillery battalion while serving in Korea.  Therefore, the Board concedes that he sustained acoustic trauma while in active service.  

The Veteran also does not recall having an audio evaluation upon discharge, and the records reflect his account.  In May 1952, the Veteran was afforded a separation examination, at which time the Veteran's ears were determined to be normal.  There are no records to indicate that the Veteran was afforded an audiogram, or a whispered voice test at separation.  Therefore, his hearing acuity at separation cannot be determined.  The absence of evidence cannot be used as evidence against a claim.  Bowling v. Principi, 15 Vet. App. 1, 8 (2001).  Further, the Board notes that the remainder of the Veteran's service treatment records (STRs) were destroyed by fire at the National Personnel Records Center (NPRC) and are, therefore, unavailable for review.  Where service treatment records were lost or destroyed, the Veteran is competent to report on factual matters about which he had firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 361 (2005).   

A review of the post-service medical evidence of record shows that the Veteran has consistently complained of hearing loss since at least 1960.  Private medical records kept by the Veteran's employer demonstrate that by 1963, when the Veteran was only 33 years old, he was already experiencing moderate to profound hearing loss in the right ear.  The Veteran continued to experience a decrease in hearing acuity that was monitored by his employer and reflected in private medical records dated 1966-1989.  The Board finds that the Veteran's testimony pertaining to his exposure to acoustic trauma and subsequent hearing loss is credible, and supported by the evidence of record.

In April of 2008, the Veteran received an audio evaluation at a private medical facility.  At that time, the examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss in the left ear, and severe to profound sensorineural hearing loss in the right ear.  The examiner opined that it was very likely that the Veteran's hearing loss was initiated in the military.  In support of that opinion, the examiner considered the following: the Veteran's exposure to hazardous noise levels while in service, the lack of hearing protection afforded to the Veteran in service, the lack of family history of hearing loss, the absence of any other ear pathology, and the fact that after the military the Veteran worked as an electrician and consistently wore hearing protection as part of his job.  The Board finds that the private audiologist's opinion of record is persuasive because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided supporting rational for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

At a September 2008 VA audiology evaluation, a VA examiner diagnosed the Veteran with severe to profound sensorineural hearing loss in the right hear, and moderately severe sensorineural hearing loss in the left.  The diagnosis meets the criteria for hearing loss disability under 38 C.F.R. § 3.385 (2015).

The examiner concluded, however, that a medical opinion regarding the etiology of the Veteran's bilateral hearing loss disability could not be provided without resorting to mere speculation.  Although the examiner conceded that the Veteran was exposed to significant artillery noise for which he was not provided hearing protection, the examiner found that the Veteran could not recall any event that could have caused the hearing loss, and emphasized that the Veteran could not recall precisely when his hearing loss began.  Thus, according to the examiner, any statement that the Veteran's hearing loss was related to his military service would be merely speculative.  

The Board is free to weigh medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board finds that the September 2008 VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss disability as the VA examiner failed to actually provide an opinion, or sufficiently support the conclusion that an opinion could not be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").  In particular, the Board notes that the VA examiner failed to give adequate weight to the Veteran's reports of acoustic trauma and hearing loss in light of the absence, through no fault of the Veteran's, of any service related records pertaining to hearing loss.  The Board further notes that the examiner's opinion is internally inconsistent, as the Veteran credibly reported exposure to severe acoustic trauma and yet the examiner stated that the Veteran failed to point to any service related event that could have caused the hearing loss.  For these reasons the Board finds that the 2008 VA audiology evaluation and opinion is inadequate for adjudication purposes, and thus, this opinion is of little to no probative value.

Accordingly, in light of the credible, competent, favorable opinion from a private audiologist attributing the Veteran's hearing loss to his military service, the Veteran's credible testimony relating to his hearing loss, the early onset of bilateral hearing loss, and the well-documented private medical records reflecting such loss, the Board finds that the preponderance of the evidence is for the claim.  Entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


